Citation Nr: 0425260	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 9, 1984 rating decision.  

2.  Entitlement to an effective date, prior to October 28, 
1996, for the grant of service connection for schizophrenia.   

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant had active duty for training from February 1961 
to August 1961 and active service from March 1964 to April 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision dated in January 2001, service connection 
for schizophrenia was established from October 28, 1996.  A 
100 percent disability evaluation was assigned.  

In February 2001, the Court vacated the Board's December 1998 
decision, which determined that there was no clear and 
unmistakable error in a November 1984 rating decision denying 
service connection for PTSD.  The case has been returned to 
the Board for further appellate review consistent with the 
Order.  

In August 2001, the Board remanded to the agency of original 
jurisdiction (AOJ), the issues of whether there was clear and 
unmistakable error in a November 1984 rating decision denying 
service connection for PTSD and the issue of entitlement to 
service connection for PTSD.  In the interim, in April 2004, 
the appellant perfected an appeal in regard to the issue of 
entitlement to an effective date, prior to October 28, 1996, 
for the grant of service connection for schizophrenia.  The 
case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The unappealed November 1984 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.

2.  There is no evidence earlier than October 28, 1996 
establishing an informal or formal claim of service 
connection for schizophrenia.  

3.  Combat is not shown.

4.  There is no credible supporting evidence of any of the 
claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The November 1984 rating decision did not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).

2.  The legal criteria have not been met for an effective 
date prior to October 28, 1996, for service connection for 
schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  

3.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's DD Form 214 shows decorations and awards 
include a National Defense Service Medal, 4 O/S Bars, an Army 
Commendation Medal, a Vietnam Service Medal w/6 Bronze 
Service Stars, two Good Conduct Medals, a Vietnam Campaign 
Medal w/60 device, an Expert Badge-M16 rifle, and a 
Sharpshooter Badge-M14 rifle.  

The December 1960 service entrance examination report shows 
that psychiatric examination was normal.  On the accompanying 
medical history, he indicated that he had or had had nervous 
trouble.  He denied having or having had frequent trouble 
sleeping, and depression or excessive worry.  A July 1961 
separation examination report shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history, he indicated that he had or had had depression or 
excessive worry and nervous trouble.  He denied having or 
having had frequent trouble sleeping, and frequent or 
terrifying nightmares.  

A March 1964 service entrance examination report shows that 
psychiatric examination was normal.  His neuropsychiatric 
state was assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  An October 1968 record of treatment notes the 
appellant's report of a recent increase in anxiety.  The 
impression was "Deferred."  A January 1969 record notes the 
appellant's reported history of a nervous condition.  

Treatment records, dated from October 1971 to November 1971, 
reflect a diagnosis of paranoid schizophrenic reaction.  
Stress was noted to be, "moderate, duty in combat zone."  

A February 1972 report of examination shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history he indicated that he had or had had nervous trouble.  
He denied frequent trouble sleeping and depression or 
excessive worry.  Records at separation note the appellant 
was experiencing both financial and marital problems because 
of an inability on his part to manage his personal affairs.  
The records note that such caused the appellant stress and 
frustration that he was unable to handle and function 
effectively as a soldier.  The diagnosis was inadequate 
personality.  

VA inpatient treatment records, dated from April 1980 to May 
1980, reflect a diagnosis of sociopathic personality disorder 
with psychosis, probably drug induced.  The examiner stated 
that the uncompleted and questionably valid evaluation 
instruments precluded a definitive diagnostic picture.  The 
examiner added that malingering could not be ruled out.  

In an April 1983 opinion, the examiner stated the C-file had 
been reviewed.  The examiner noted that the appellant had 
been diagnosed with a plethora of diagnoses ranging from 
normal to paranoid schizophrenia.  Diagnosed character 
disorders were noted to include sociopathic, inadequate 
personality, borderline personality, and malingering.  The 
examiner opined that the appellant suffered from an emotional 
disorder, namely borderline personality disorder, and that 
the first overt onset was in 1971.  

VA inpatient treatment records, dated from April 1979 to May 
1979, reflect diagnoses of questionable schizophrenia by 
history and inadequate personality.  VA inpatient treatment 
records, dated from March 1983 to April 1983, note that the 
appellant was somewhat anxious, depressed, and suspicious.  
The diagnosis was paranoid schizophrenia.  

In a statement in support of the claim, received in January 
1984, the appellant stated that during service in Vietnam, he 
was engaged in combat at various times, to include in 1966, 
1968, 1969, 1970, and 1971.  

On VA examination in February 1984, the appellant reported 
having nightmares of experiences in Vietnam.  The examiner 
noted that the appellant refused to talk about Vietnam and 
was unable to write down experiences during service in 
Vietnam.  The diagnoses were severe depression and anxiety 
associated with post-traumatic stress due to service in 
Vietnam and schizophrenic-type illness with paranoid 
features, most likely associated with the post-traumatic 
stress syndrome.  In a July 1984 addendum, the examiner 
stated that she had listened to an audiotape the appellant 
had prepared, on which he described stressful experiences 
during service in Vietnam, to include having witnessed a boy 
blown up by grenade and having been shot at.  She stated that 
after having reviewed the tape, her opinion was that the 
appellant had all the signs and symptoms necessary to make 
the diagnosis of post-traumatic stress.  

By rating decision, dated in November 1984, the AOJ denied 
service connection for PTSD.  The decision noted that the 
isolated diagnosis of PTSD was outweighed by the opinions of 
numerous other examiners who had consistently diagnosed 
schizophrenia and personality disorder.  

On VA examination in January 1995, the examiner noted that 
the appellant claimed he could not remember a traumatic event 
during service in Vietnam.  The examiner added the following:  

Throughout the interview, [the 
appellant] was very evasive, 
circumstantial, cleverly avoiding any 
questions, trying to give me the 
information that he thinks I need to 
know.  This clearly raised strong 
suspicions that [the appellant] might be 
actually malingering.  

The impression was paranoid personality disorder.  The 
examiner stated that he believed that the appellant was 
faking memory impairment.  No evidence of schizophrenia was 
noted.  

By letter dated in October 1996, the appellant's private 
physician, Dr. H. M., related that he had reviewed the claims 
file.  He stated that he agreed with some of the prior 
medical findings and disagreed with others.  He opined that 
the appellant's PTSD began during service.  

On VA examination in June 1997, the examiner stated that the 
C-file had been reviewed.  The impression was paranoid 
schizophrenia.  

In December 1997, the Center for Unit Records Research (CURR) 
provided unit histories, operational report - lessons learned 
(OR-LL), and Combat Operations After Action Reports (COAARs).  
The records reflect that on March 31, 1970 and April 1, 1970, 
Quan Loi base camp received mortar rounds.  CURR noted that 
Quan Loi was one of the base camp locations of the 27th 
Maintenance Battalion.  

VA treatment records, dated in May 1998, reflect diagnoses of 
PTSD, and rule out thought disorder.  



On VA examination in May 1999, the examiner noted a history 
of PTSD.  The examiner stated that the appellant had no 
identifiable, significant single one stressor that 
continuously affected him on a daily basis.  The report of 
examination notes that the appellant had an overall fear that 
someone was out to get him and a feeling that he was in the 
rice paddies with snakes and leaches.  The diagnoses were 
psychotic disorder, not otherwise specified, rule out 
antisocial personality disorder and chronic mental disorder.  
The examiner opined that it was possible that the appellant 
was having an exacerbation of a psychotic disorder, which 
could be schizophrenia.  The examiner stated that the 
appellant was definitely having psychotic symptoms, noting 
that he was hypervigilant and paranoid.  The examiner noted 
that the appellant met the criteria for schizophrenia, 
undifferentiated type, and that it was possible that he may 
have had his first break while he was in Vietnam.  The 
examiner stated that it was possible that the appellant had 
PTSD that did not meet all of the criteria.  

In correspondence received in August 1999, the appellant 
stated that he experienced various stressors during service, 
to include having unloaded wounded and dead soldiers from 
helicopters in August 1968 or September 1968 in Vinh Long, 
having come under mortar and rocket attack while on a convoy 
from Saigon to Vinh Long to Can Thos in 1969 or 1970, and 
having killed about 10 soldiers.  He indicated that 
individuals he served with that were killed by enemy rocket 
and mortar and/or sniper attack included P. B.  He stated 
that "Doc Jones," a medic, committed suicide in 1969.  He 
related that while assigned to combat duty, he saw the 
mistreatment of individuals, and was witness to the killing 
of about 35 people.  He stated that he had had nightmares, 
flashbacks, intrusive recollections, and guilt since service.  

By rating decision, dated in January 2001, service connection 
for schizophrenia was granted, from October 1996.  A 100 
percent evaluation was assigned.  



Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (2) If the evidence establishes that the veteran 
was a prisoner-of- war under the provisions of § 3.1(y) of 
this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  (3) If a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  It indicated, however, that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, a VCAA notice was sent by the AOJ 
in December 2003 and a supplemental statement of the case was 
issued in March 2004.  This constitutes proper subsequent 
notice.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the May 
1995, September 1998, and September 2002 rating decisions of 
the reasons and bases for the decisions.  He was further 
notified of this information in the August 1995, January 
2001, and February 2004 statements of the case and the March 
1997, September 2002, and March 2004 supplemental statements 
of the case.  The Board concludes that the discussions in the 
May 1995, September 1998, and September 2002 rating decisions 
and in the statements and supplemental statements of the 
case, which were all sent to the appellant, informed him of 
the information and evidence needed to substantiate the 
claims.  By letters dated in November 2001 and December 2003, 
he was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  In the December 1998 and 
August 2000 Board remands, he was invited to submit 
additional evidence.  By letter dated in May 2004, he was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the hearing, additional instructions were 
provided by the Veterans Law Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

The Board notes that in correspondence received in October 
2003, the appellant, through his attorney, requested that a 
Decision Review Officer (DRO) review his claim for service 
connection for PTSD, and in regard to the claim of CUE in a 
November 1984 rating decision.  The right to DRO review, 
however, only applies to claims in which a notice of 
disagreement was filed on or after June 1, 2001.  See 38 
C.F.R. § 3.2600(g) (2003).  In this case, the appellant's 
notice of disagreement in regard to CUE was filed in July 
1998 and filed in June 1999 for PTSD.  The Board notes that a 
notice of disagreement in regard to effective date for the 
grant of service connection for schizophrenia was received in 
July 1995 and a DRO review was completed in February 2004.   

Analysis

I.  CUE

As noted above, there have been changes in the law concerning 
VA's duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence.  These provisions, 
however, are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The appellant argues that there was clear and unmistakable 
error in the November 1984 rating decision, which denied 
service connection for PTSD.  

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test, stating, 
"CUE is a very specific and rare kind of 'error.  'It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  The Court further stated that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear 
and unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  Id.  Broad-brush allegations 
of failure to follow the regulations or 
failure to give due process, or any 
other general, non-specific claim of 
error cannot meet the specificity 
required to render a claim of CUE 
meritorious.  See Fugo at 44; see also 
Russell, supra. 

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a 
type that is outcome determinative.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).  

The appellant and his attorney contend that the AOJ committed 
CUE in the November 1984 rating decision by not accepting the 
diagnosis of PTSD.  

The laws and regulations extant in November 1984 pertinent to 
service connection in this matter were essentially the same 
as they exist currently.  Although there was no specific 
provision pertaining to PTSD, then, as now, service 
connection connoted many factors, but basically, it meant 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was 
incurred coincident with active service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  The Board notes that at the time of the 
November 1984 rating decision, there were multiple diagnoses 
of record.  In July 1984, there was a diagnosis of PTSD.  
Prior to that, there was an abundance of diagnoses of 
personality disorders and schizophrenia.  Then and now, 
nothing prohibited the AOJ from balancing and analyzing the 
evidence.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

In November 1984 and at present, service connection may be 
granted for chronic disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  The evidence upon which the AOJ formulated the 
November 1984 rating decision consisted of the appellant's 
service medical records, VA examination and treatment 
records, and the appellant's statements.  

In this instance, the file does not show, and the appellant 
has not indicated any evidence that the correct facts were 
not before the adjudicators at the time of the rating 
decision.  In fact, the appellant's representative submitted 
several letters from April 1996 to April 1998; however, none 
of these statements contain any assertion to the effect that 
the correct facts were not before the adjudicators at the 
time of the November 1984 rating decision, and neither the 
appellant nor his attorney have identified any law or 
regulation incorrectly applied in that rating decision.  The 
Board's independent review has not disclosed the incorrect 
application of law or regulations.  The appellant has not 
clearly identified, and the Board does not find, undebatable 
error in the AOJ's November 1984 decision denying service 
connection for PTSD.  Rather, in 1984, the AOJ was presented 
with conflicting diagnoses.  The AOJ weighed the evidence and 
rejected the diagnosis of PTSD based upon other evidence 
contained in the claims file.  Mere disagreement with how 
evidence is weighed is not clear and unmistakable error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Board notes that the appellant has added other content to 
the record, to include reference to 38 U.S.C.A. § 1154; 
however, nothing added constitutes CUE.  The Board notes that 
the representative has repeatedly stated that there was a 
failure to apply the presumptions of 38 U.S.C.A. § 1154 and 
that it constituted CUE.  The federal circuit has established 
that Section 1154 considerably lightens the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury who alleges that the disease or injury was 
incurred in combat service.  Colette v. Brown, 82 F.2d 389 
(Fed. Cir. 1996).  Section 1154 sets out a three-step test.  
If steps one and two are satisfied, the veteran gains a 
rebuttable factual presumption of service connection, which 
can only be upset by clear and unmistakable evidence to the 
contrary.  This does not mean, however, a grant of 
compensation.  Recently, the Federal Circuit addressed the 
definition of the term service connection.  The Court has 
stated that service connection means incurred in the line of 
duty.  Shedden v. Principi, 04-7001, (August 20, 2004).  The 
mere fact that a service man has suffered a service connected 
disease or injury, however, does not automatically lead to 
compensation for future disabilities.  Although addressing 
Section 105, the Court's reasoning regarding that section is 
analogous to our reasoning in regard to Section 1154.  The 
inquiry is whether a particular disease or injury was 
incurred in service, that is, what happened then, not 
questions of either current disability or a nexus to service.  
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

While there has been a valid assertion of CUE, once we have 
disposed of the assertion of a misapplication of laws, the 
remaining assertion is no more than an argument as to how the 
facts were weighed.  The AOJ was presented with conflicting 
facts and reached a supportable conclusion.  Such weighing 
never amounts to CUE.  38 U.S.C.A. § 1154 does not establish 
a current disability and the November 1984 rating decision 
was based, in part, upon whether the appellant had PTSD, not 
whether there was a stressor.  Accordingly, the appellant's 
claim of clear and unmistakable error in the November 1984 
rating decision is denied.

II.  Effective Date

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400((b)(2)(i).

The appellant asserts that he is entitled to an effective 
date of November 16, 1979 for the grant of service connection 
for schizophrenia.  Service connection for schizophrenia was 
denied by the Board in August 1983 the denial was continued 
in the November 1984 decision.  The appellant did not appeal.  

The Board has compassionately reviewed the evidence of record 
to see if an informal claim to reopen was filed prior to 
October 28, 1996, and finds that such is not shown by the 
evidence of record.  There is nothing in the record that 
could be construed as an informal claim under 38 C.F.R. § 
3.155(a).  In a VA Form 21-4138, received in May 1995, the 
appellant stated that he desired to reopen a claim for 
service connection for a nervous condition.  He qualified 
that his claim was based on CUE.  The claim was denied in a 
November 1984 rating decision and the appellant did not 
appeal.  In addressing Roberson v Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001), the Court in Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002) held that there can be no 
judicially crafted exception to the rule of finality.  

Additionally, the Board has considered whether an informal 
petition to reopen was filed under 38 C.F.R. § 3.157(b).  
Prior to the grant of service connection for schizophrenia in 
January 2001, from October 28, 1996, however, the appellant 
was not in receipt of service connection for any disability, 
and thus that regulation was not applicable to his claim.  
That regulation requires that a veteran be service connected 
for a disability for it to be applicable.  See id.  Thus, any 
VA treatment records showing treatment for schizophrenia in 
1983 or earlier would not be construed as informal petitions 
to reopen the claim for service connection for schizophrenia.  

The appellant and his attorney have provided the applicable 
citations.  Based on a thorough review of the record, 
however, we find nothing that is a claim or informal claim 
regardless of the standards employed.  Consequently, an 
effective date, prior to October 28, 1996, for the grant of 
service connection for schizophrenia is not warranted and the 
appeal is denied.  

III.  Service Connection

In this case, the record establishes a current diagnosis of 
PTSD based on the appellant's report of experiences during 
service, to include having come under rocket and mortar 
attack.  Therefore, the claim for service connection for PTSD 
in this appeal must be decided based upon the question of 
whether the in-service stressor(s) reported by the appellant 
and relied upon by the competent medical professional 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2003).  
In other words, an appellant's bare assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  If the determination of 
combat status is affirmative, then (and only then), a second 
step requires that the appellant's lay testimony regarding 
claimed stressor must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The appellant has not been awarded any combat awards and his 
service records do not indicate combat service.  His MOS was 
consistent with a cook.  The Board notes the appellant's 
assertion to the effect that he was engaged in combat with 
the enemy on several occasions, to include in 1966.  Service 
personnel records, however, reflect that at no time during 
1966 was he in Vietnam.  Rather, the records show that he was 
stationed in the Carolinas for the whole of 1966.  
Regardless, there are no indicia of combat and the provisions 
of 38 U.S.C.A. § 1154 (West 2002) do not apply.  Thus, his 
allegations of combat service/stressors are not accepted.  
Instead, the appellant's claimed stressors do not involve 
combat.

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

In response to requests, the service department has advised 
VA that in order to be researched, incidents must have been 
reported and documented at the time of occurrence, and, the 
appellant must provide adequate information as to the who, 
what, where and when of each stressor.  The appellant in this 
case did not sufficiently identify specific facts such as the 
full name or social security number of the individuals he 
associated with the claimed stressor(s), or unit designation.  
While he did provide a name of a soldier and a nickname of 
another soldier who were alleged casualties, and an 
approximate date, absent more, CURR has stated that the 
incidents are not verifiable.  

The appellant has not submitted, and no official agency has 
provided, evidence of any of the claimed stressors.  The 
Board notes the documents from CURR reflect that on March 31, 
1970 and April 1, 1970, Quan Loi base camp received rocket 
and mortar attack and that Quan Loi was one of the of the 
base locations of the 27th Maintenance Battalion.  While the 
personnel records reflect that appellant was assigned to the 
27th Maintenance Battalion, the records show he was assigned 
to that unit from May 1967 to November 1967, not in 1970.  In 
fact, the records reflect that in April 1970 he was enroute 
to the Continental United States and his unit of assignment 
prior to departure is listed as 114th Aviation Company.  
There is no other credible supporting evidence of the alleged 
stressors.

Here, the Board again emphasizes efforts made by AOJ 
personnel to obtain records that may corroborate his report 
of an incident.  The AOJ has been unsuccessful in obtaining 
information relevant to the claimed incidents.  The appellant 
himself has offered his own statements and testimony in 
support of the alleged stressful events, to include notation 
of such experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.

The appellant has enumerated a multitude of stressors, to 
include having witnessed 35 people killed, having loaded and 
unloaded dead bodies and wounded, having come under rocket 
and mortar attack, having witnessed a mother's head shot off 
while she was nursing her baby, having killed ten people, 
having witnessed other soldiers committing suicide, having 
witnessed prisoners and civilians being mistreated, having 
witnessed a boy blown up by a grenade, and having been shot 
at.  The Board notes that the appellant's statements in 
regard to stressors have been inconsistent.  For example, in 
February 1984, he refused to discuss his experiences in 
Vietnam, while in July 1984, he provided an abundance of 
stressful in-service events.  In January 1995 he was unable 
to recall a single stressor, and in August 1999, he cited 
numerous stressors during service.  The May 1999 VA examiner 
specifically stated that the appellant had no identifiable 
stressor that affected him on a daily basis.  In this case, 
there is a clear conflict in the evidence and a dispute by 
the medical professionals regarding the proper diagnosis.  
The record contains positive evidence that must be evaluated.  

In 1984, a VA examination resulted in a diagnosis of PTSD.  
In October 1996, a private examiner opined that PTSD was 
related to service. The Board does not question the 
competence of the examiners to enter the diagnoses.  We 
remain, however, under an obligation to assess the value of 
the evidence.

The 1984 VA evaluation and October 1996 private opinion 
support the appellant's claim in that the they indicated that 
he met the criteria for PTSD and attributed it to his 
service.  The Board notes, however, that the stressors upon 
which the 1984 conclusions were based are the appellant's 
reported stressors.  A diagnosis of PTSD based solely on 
information provided by this appellant is afforded less 
probative value in the Board's consideration of this claim.  
The Board notes that the October 1996 private examiner made 
no reference to any in-service stressors in association with 
the diagnosis of PTSD.  Thus, the Board finds the probative 
value of these opinions to be diminished.  

Weighed against the above opinions are numerous reports to 
the effect that the appellant has a personality disorder 
and/or schizophrenia, not PTSD.  The Board notes that the 
appellant is in receipt of a 100 percent disability 
evaluation for schizophrenia, and personality disorders are 
not diseases or injuries within the meaning 38 C.F.R. §  
3.303(c); §§ 4.9, 4.127 (2003).  The April 1983 opinion 
reflects a diagnosis of borderline personality, not PTSD.  
The report specifically notes malingering.  Similarly, the 
January 1995 VA examiner noted that the appellant was unable 
to remember a single stressor and suggested malingering and 
faking.  Regardless, that examiner diagnosed a paranoid 
personality disorder, not PTSD.  The most recent May 1999 VA 
examiner indicated that the appellant did not meet the 
criteria for a diagnosis of PTSD.  The Board notes that 
absent a currently disability, service connection is not 
warranted.  

In summary, at separation in 1961 and at separation in 1972, 
psychiatric examination was normal.  No mental defects were 
specifically noted in February 1972.  The most probative 
evidence, that is, that the appellant does not have PTSD 
attributable to in-service stressors, outweighs the less 
probative opinions that support his claim.  In Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001), the United States 
Court of Appeals for Veterans Claims (CAVC) held that it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Therefore the claim is denied.








ORDER

The claim of clear and unmistakable error in the November 
1984 rating decision is denied.

An effective date, prior to October 28, 1996, for the grant 
of service connection for schizophrenia is denied.  

Service connection for PTSD is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



